                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 Eddricco Li'shaun Brown-Bey ,        )              JUDGMENT IN CASE
                                      )
               Petitioner,            )                1:18-CV-355-FDW
                                      )
                   vs.                )
                                      )
 Erik A. Hooks, et al,                )
                                      )
              Respondents.            )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on December 26, 2018.

                                               December 26, 2018
